Reargument ordered and case set down for argument during the September, 1968 session. The parties are requested to submit briefs in which they will additionally address themselves to the following questions: (1) Whether or not the suspension of redemption of the tax exemption certificates here involved constituted or now constitutes a confiscation or taking within the meaning of the Hickenlooper Amendment to the Federal Foreign Assistance Act of 1961 (U. S. Code, tit. 22, § 2370, *1039subd. [e], par. [2]; 78 U. S. Stat. 1009, 1013 [1964], as amd. by 79 U. S. Stat. 653, 659 [1965]) so as to bar the defense of “act of state” and (2) assuming that the first question be answered in the affirmative, whether or not, applying principles of international law, the suspension above referred to constituted a reasonable currency control regulation aimed at the protection of foreign exchange reserves or was otherwise valid under the Hickenlooper Amendment and whether or not the continued suspension of redemption constitutes a reasonable currency control regulation aimed at the protection of foreign exchange reserves which conforms with principles of international law.